Sections 93 and 94 of the General Construction Law (Cons. Laws, ch. 22) have no application here. They provide merely a principle of construction to be applied in determining the scope of legislation which expressly or impliedly repeals earlier statutes. In the absence of evidence of contrary intent such legislation is not to be given retroactive effect. (People exrel. City of Buffalo v. N.Y.C.  H.R.R.R. Co., 156 N.Y. 570.) They apply with special force to statutes which otherwise would be ex post facto or would deprive persons of substantial rights. Here the Legislature has reduced the maximum sentence which the court might impose upon conviction for robbery in the first degree. Such statutes have never been regarded as ex postfacto laws. They are applicable to offenses previously committed. (See People v. Hayes, 140 N.Y. 484.) Many circumstances point unmistakably to the conclusion that such was the legislative intent here.
Motion denied.